Exhibit 10.1

THE ALTRIA GROUP, INC.

2005 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(January 27, 2009)

ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2009 Restricted Stock Award section of the Award
Statement (the “Employee”) under the Altria Group, Inc. 2005 Performance
Incentive Plan (the “Plan”) a Restricted Stock Award (the “Award”) dated
January 27, 2009, with respect to the number of shares set forth in the 2009
Restricted Stock Award section of the Award Statement (the “Shares”) of the
Common Stock of the Company (the “Common Stock”), all in accordance with and
subject to the following terms and conditions:

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request made to such Transfer Agent or other agent as determined by the
Company.

2. Restrictions. Subject to Section 3 below, the restrictions on the Shares
shall lapse and the Shares shall vest on the Vesting Date set forth in the 2009
Restricted Stock Award section of the Award Statement (the “Vesting Date”),
provided that the Employee remains an employee of the Company (or a subsidiary
or affiliate) during the entire period (the “Restriction Period”) commencing on
the Award Date set forth in the Award Statement and ending on the Vesting Date.

3. Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death or Disability, or upon the Employee reaching eligibility for Normal
Retirement, the restrictions on the Shares shall lapse and the Shares shall
become fully vested on the date of death, Disability, or eligibility for Normal
Retirement.

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death or
Disability prior to the end of the Restriction Period, the Employee shall
forfeit all rights to the Shares. Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Shares.

4. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the rights to vote the Shares and to receive any cash dividends payable
with respect to the Shares, as paid, less applicable withholding taxes (it being
understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period).

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited.

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting or vesting of this Award,
as the case may be, by deducting the number of shares having an aggregate value
equal to the amount of withholding taxes due from the total number of shares
awarded or the number of shares vesting or otherwise becoming subject to current
taxation. The Company is also authorized to satisfy the actual withholding taxes
arising from the granting



--------------------------------------------------------------------------------

or vesting of this Award, or hypothetical withholding tax amounts if the
Employee is covered under a Company tax equalization policy, as the case may be,
by the remittance of the required amounts from any proceeds realized upon the
open-market sale of vested Shares by the Employee. Shares deducted from this
Award in satisfaction of actual minimum withholding tax requirements shall be
valued at the Fair Market Value of the Shares on the date as of which the amount
giving rise to the withholding requirement first became includible in the gross
income of the Employee under applicable tax laws. If the Employee is covered by
a Company tax equalization policy, the Employee also agrees to pay to the
Company any additional hypothetical tax obligation calculated and paid in
accordance with such tax equalization policy.

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
except that, to the extent permitted by the Compensation Committee, if the
Company shall have theretofore received in writing a beneficiary designation,
the Shares shall be registered in the name of the designated beneficiary.

8. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of a restatement
of the Company’s financial statements, the Employee has received greater
compensation in connection with the Award than would been received absent the
incorrect financial statements, the Board or Committee, in its discretion, may
take such action with respect to this Award as it deems necessary or appropriate
to address the events that gave rise to the restatement and to prevent its
recurrence. Such action may include, to the extent permitted by applicable law,
causing the full or partial cancellation of this Award and, with respect to
Shares that have vested, requiring the Employee to repay to the Company the full
or partial Fair Market Value of the Award determined at the time of vesting, and
the Employee agrees by accepting this Award that the Board or Committee may make
such a cancellation, impose such a repayment obligation, or take other necessary
or appropriate actions in such circumstances.

9. Other Terms and Provisions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond, Virginia
23230) are incorporated herein by reference. To the extent any provision of this
Award is inconsistent or in conflict with any term or provision of the Plan, the
Plan shall govern. Capitalized terms not otherwise defined herein have the
meaning set forth in the Plan. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Shares, and to determine
whether continued employment with any entity resulting from such a transaction
will or will not be treated as continued employment with the Company and its
subsidiaries and affiliates, in each case subject to any Board or Committee
action specifically addressing any such adjustments, cash payments, or continued
employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of the Company or any subsidiary or
affiliate of the Company or under an employment contract with the Company or any
subsidiary or affiliate of the Company on or after the date specified as the
normal retirement age in the pension plan or employment contract, if any, under
which the Employee is at that time accruing pension benefits for his or her
current service (or, in the absence of a specified normal retirement age, the
age at which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service). In

 

2



--------------------------------------------------------------------------------

any case in which (i) the meaning of “Normal Retirement” is uncertain under the
definition contained in the prior sentence or (ii) a termination of employment
at or after age 65 would not otherwise constitute “Normal Retirement,” an
Employee’s termination of employment shall be treated as a “Normal Retirement”
under such circumstances as the Committee, in its sole discretion, deems
equivalent to retirement. Generally, for purposes of this Agreement, (x) a
“subsidiary” includes only any company in which the Company, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent and
(y) an “affiliate” includes only any company that (A) has a beneficial ownership
interest, directly or indirectly, in the Company of greater than 50 percent or
(B) is under common control with the Company through a parent company that,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent in both the Company and the affiliate.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
January 27, 2009.

 

ALTRIA GROUP, INC.                   By:    

 

3